Name: 2006/340/EC: Commission Decision of 8 May 2006 amending Decision 2001/171/EC of the European Parliament and of the Council for the purpose of prolonging the validity of the conditions for a derogation for glass packaging in relation to the heavy metal concentration levels established in Directive 94/62/EC (notified under document number C(2006) 1823) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  environmental policy;  chemistry;  marketing;  European Union law
 Date Published: 2008-12-17; 2006-05-12

 12.5.2006 EN Official Journal of the European Union L 125/43 COMMISSION DECISION of 8 May 2006 amending Decision 2001/171/EC of the European Parliament and of the Council for the purpose of prolonging the validity of the conditions for a derogation for glass packaging in relation to the heavy metal concentration levels established in Directive 94/62/EC (notified under document number C(2006) 1823) (Text with EEA relevance) (2006/340/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 94/62/EC of the European Parliament and of the Council of 20 December 1994 on packaging and packaging waste (1), and in particular Article 11(3) thereof, Whereas: (1) The derogation laid down in Commission Decision 2001/171/EC (2) for glass packaging in relation to the heavy metal concentration levels established in Directive 94/62/EC expires on 30 June 2006. (2) The compliance throughout the Community with the 100 ppm limit value established in Article 11(1) of Directive 94/62/EC could only be achieved through a reduction of the glass recycling rate; however, such a reduction is not desirable from an environmental point of view. (3) The validity of Decision 2001/171/EC should therefore be prolonged without any further expiry date. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 21 of Directive 94/62/EC, HAS ADOPTED THIS DECISION: Article 1 Article 6 of Decision 2001/171/EC is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 365, 31.12.1994, p. 10. Directive as last amended by Directive 2005/20/EC (OJ L 70, 16.3.2005, p. 17). (2) OJ L 62, 2.3.2001, p. 20.